    Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 1 of 17


                                            Pages 1 - 17

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable William H. Alsup, Judge

FLUIDIGM CORPORATION, a           )
Delaware corporation; and         )
FLUIDIGM CANADA INC., a           )
foreign corporation,              )
                                  )
           Plaintiffs,            )
                                  )
 VS.                              )   NO. C 19-05639 WHA
                                  )
IONPATH, INC., a Delaware         )
corporation,                      )
                                  )
           Defendant.             )
                                  )

                              San Francisco, California
                              Thursday, April 16, 2020

                TELEPHONIC TRANSCRIPT OF PROCEEDINGS

TELEPHONIC APPEARANCES:

For Plaintiffs:
                          BRYAN CAVE LEIGHTON & PAISNER LLP
                          Three Embarcadero Center, Seventh Floor
                          San Francisco, California 94111
                    BY:   K. LEE MARSHALL
                          ABIGAIL M. COTTON
                          ATTORNEYS AT LAW
For Defendant:
                          WILMER CUTLER PICKERING HALE & DORR LLP
                          950 Page Mill Road
                          Palo Alto, California 94304
                    BY:   SONAL M. MEHTA
                          ATTORNEY AT LAW

Also Present:             Harris Fienberg, Ph.D.


REPORTED BY:    ANA M. DUB, RDR, CRR, CCRR, CRG, CCG
                OFFICIAL REPORTER, CSR NO. 7445
         Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 2 of 17       2


1    Thursday - April 16, 2020                                    8:41 a.m.

2                           P R O C E E D I N G S

3                                  ---o0o---

4             THE CLERK:    Calling Civil Action 19-5639, Fluidigm

5    Corporation, et al. versus IONpath, Inc.

6         Counsel, please state your appearances for the record.

7             MR. MARSHALL:    Good morning, Your Honor.      Lee Marshall

8    with Bryan Cave for Fluidigm.

9             MS. MEHTA:    Good morning, Your Honor.      Sonal --

10            MS. COTTON:    This is Abby --

11            MS. MEHTA:    I'm sorry.    Go ahead.

12            MS. COTTON:    I'm so sorry.

13        I'm sorry.   This is Abby Cotton, also with Bryan Cave, for

14   plaintiffs.

15            MS. MEHTA:    Good morning, Your Honor.      Sonal Mehta

16   from WilmerHale on behalf of the defendant, and with me on the

17   line is Dr. Harris Fienberg, the CEO of the defendant.

18            THE COURT:    Anyone else?

19        All right.   Good morning to all of you.       Welcome.

20        So as I understand, we need a schedule for the showdown

21   procedure.    Now, didn't I give you that once before?       I thought

22   I did; but, no, I guess not.

23        What's the story there?

24            MR. MARSHALL:    Your Honor, this is Lee Marshall for

25   the plaintiffs.
         Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 3 of 17        3


1         No, Your Honor.    You had given us a date for selection of

2    the showdown claims, which then was slightly adjusted to

3    account for getting all the contentions in place before the

4    parties selected their showdown claims.

5         I don't believe we had scheduled past the selection of the

6    claims; so that would be the purposes for the CMC.

7             THE COURT:    All right.    Have you done any discovery on

8    this yet?

9             MR. MARSHALL:    Your Honor, we have -- we've done some

10   document discovery.    We've exchanged some interrogatories.         We

11   have been talking with the other side about how to conduct

12   depositions remotely under the current circumstances, and so

13   we're going to be working on that.      And we have, just last

14   night, exchanged the claim -- the claim terms that need to be

15   construed so that we're getting the claim construction process

16   under way.   So that's where we currently are.

17        As we indicate in the case management statement, we are

18   obviously going to be working to get as much discovery as we

19   can done under the current circumstances.

20        There may be an issue, for example, with respect to

21   inspection of the accused device, the MIBIscope, which our

22   experts would need to see in person; and so, you know,

23   depending on how long the shelter-in-place is going on and the

24   ability to travel, that may be an issue down the road.         But

25   I think we've decided to punt on that for now.        And we've
         Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 4 of 17      4


1    proposed a schedule that's laid out in the case management

2    statement.

3              THE COURT:   Well, I think your schedule is too

4    relaxed, and so we need to move it up.

5         I was proposing that the summary judgment motions be heard

6    on August 20, with the opening briefs due on July 9.         And that

7    would be about three months from now.

8         What do you say to that?

9              MS. MEHTA:   Your Honor, this is Sonal Mehta.

10        Before I ask -- I'm sure Mr. Marshall wants to address

11   that.   I just wanted to add one thing to the prior response to

12   your question, which is about the status of the discovery.

13        There was one piece that I wanted to alert your court to

14   because it may be relevant to the scheduling, and that is

15   third-party discovery.    Both sides have served third-party

16   discovery.   From our perspective, a lot of the third-party

17   discovery relates to invalidity and to information about

18   relevant prior art systems.     There's also going to be

19   third-party discovery with respect to named inventors, some of

20   whom are not in the United States.      And the Fluidigm team has

21   served third-party discovery as well.

22        Relevant to the scheduling question, which I'll defer to

23   Mr. Marshall to go first on in a moment, a number of the third

24   parties have responded and said that they're unable to respond

25   to document subpoenas at the moment because their facilities
         Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 5 of 17   5


1    are completely shut down and the relevant individuals are not

2    able to go to the facilities to be able to collect documents in

3    response to subpoenas.    So we're running into some difficulty

4    there, but I wanted to let you know that that is also in

5    progress.

6              THE COURT:   Okay.

7              MR. MARSHALL:   Yeah.   Your Honor, this is Lee

8    Marshall, just responding to your question.

9         We certainly appreciate the purpose of the showdown is to

10   get things -- you know, an early read on the case quickly, and

11   so we appreciate that.

12        I do think, as I indicated, that it will be -- part of

13   having a good record for Your Honor to make those decisions on

14   summary judgment and, ultimately, if we need a trial, will be

15   some expert opinions on the infringement issues.        And given

16   that the accused device is, you know, quite large and, if I

17   understand it, they're quite expensive -- I think they're over

18   a million dollars apiece -- you know, this is a device that our

19   expert would have to travel to, to actually, you know, see it

20   in use.

21        And so I think in terms of thinking about the schedule, we

22   are willing to move as quickly as we can in the case.         The

23   issue, of course, is, you know, whether or not our witnesses

24   are going to be able to travel and do what they need to do to

25   give the Court, you know, the record that's necessary to decide
         Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 6 of 17         6


1    the case.

2         So that's the --

3               THE COURT:   Those are fair points.     But you're

4    assuming that the shelter-in-place will be extended -- not only

5    extended, but extended so long that it would be impossible for

6    the experts to do that, and I think we ought to be more

7    optimistic than that.      And if it turns out that we have to

8    extend it later because -- let's say, take the worst case:           The

9    shelter-in-place is extended well into the summer.         Well, then

10   we would have to adjust the schedule.       But I don't want to go

11   into this assuming the worst case.

12        So, all right.     Here's what I'm going to do.

13        By the way, on claim construction, I do that at the time

14   of summary judgment.    I don't do that in a special Markman

15   hearing.    So you've got to keep that in mind.

16              MR. MARSHALL:   Yeah.   In our proposed schedule, we

17   incorporated that concept, that the claim terms that need to be

18   construed for the showdown claims would be determined as part

19   of the summary judgment process.

20              THE COURT:   All right.   I'm going to read you a draft

21   scheduling order.

22        The parties shall file cross motions for summary judgment

23   on the two claims, one for each party, selected for the patent

24   showdown.    The parties are limited to one motion, regardless of

25   the number of issues raised:       standing, invalidity, and so
         Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 7 of 17         7


1    forth.   You get one motion.    Opening briefs are limited to

2    25 pages of briefing and 150 pages of declarations and

3    exhibits, not counting the patent itself.       The opposition will

4    be limited to 25 pages of briefing and 150 pages of

5    declarations and exhibits.     The replies must be limited to

6    15 pages of briefing and 20 pages of declarations and exhibits.

7    In the case of voluminous documents and transcripts attached as

8    exhibits, counsel may append only the pages of the document

9    necessary to support the assertions in the briefing and provide

10   reasonable context, along with cover pages sufficient to

11   identify the documents.    Any judicially noticed material will

12   count as an exhibit, but counsel may rely on exhibits and

13   declarations already filed on the same motion by the other side

14   without counting them against counsel's limit.        All briefing

15   and declarations must be double-spaced with 12-point font with

16   only occasional single-spaced quotes and footnotes.

17        All right.   Then I'm going to skip the claim construction

18   part for a second and then say, the opening briefs are due -- I

19   was going to say July 9, but I'm going to make it now

20   September 3rd.    I'm sorry.   Yeah, we'll say September 3rd.        And

21   then the oppositions are due September 17; September 24th for

22   the replies; and then the hearing will be October 15th at

23   8:00 a.m.

24        All right.   That's pretty close to what I think you were

25   arguing for; correct?
         Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 8 of 17   8


1               MR. MARSHALL:   Yes, Your Honor.    We appreciate that.

2               THE COURT:   All right.   Now, I want to give you a

3    schedule for the overall case for the rest of your case because

4    you all are litigating on every possible, conceivable issue and

5    I have to give you a schedule for that.

6         Have you done your initial disclosures yet?

7               MR. MARSHALL:   Yes, Your Honor -- this is Lee

8    Marshall -- we have.

9               THE COURT:   All right.

10              MS. MEHTA:   Yes, Your Honor.

11              THE COURT:   All right.   Just a minute.

12        Have I given you an overall case schedule yet?

13              MR. MARSHALL:   Your Honor, this is Lee Marshall.

14        No, you have not.

15              THE COURT:   Have I given you a deadline by which to

16   amend pleadings?

17              MR. MARSHALL:   Your Honor, this is Lee Marshall.

18        I don't believe so.     As you may recall, we went through a

19   couple motions -- or, actually, we went through a motion to

20   dismiss and then a motion for leave to amend, and we have a

21   second amended complaint in place at this point.

22              THE COURT:   Well, do you plan to bring any amendments

23   to that?

24              MR. MARSHALL:   Absent something coming up in discovery

25   that we would learn, I'm not contemplating any at this point,
         Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 9 of 17       9


1    Your Honor.

2               THE COURT:   All right.   Well, anyway, I'm going to

3    give you till May 28th to add new parties or to amend the

4    pleadings.    Not just to amend, but to seek to amend.       May 28th.

5    After that, the Rule 16 standard would apply.

6         What is your plan for mediation in this case?         Do you have

7    a private mediator in mind, or what's your thought on that?

8               MR. MARSHALL:   Your Honor, this is Lee Marshall again.

9         We have not discussed that recently with our colleagues on

10   the other side.   I do understand that there have been some, you

11   know, discussions between the parties directly, and I'm not

12   aware of the precise status of those discussions.

13        But in terms of, you know, asking for a mediation in

14   particular, we're certainly open to that.       I think getting

15   through the showdown would be helpful, from my perspective.

16        And I will yield to Ms. Mehta.

17              MS. MEHTA:   Yes, Your Honor.    So I think Mr. Marshall

18   is correct.    There's been some informal discussion between the

19   parties.    I also don't know exactly the status of that, but

20   I believe those discussions are ongoing.

21        With respect to mediation, I think in this case -- and,

22   again, this is our position; I haven't talked to Mr. Marshall

23   about this in the last few weeks -- I think we could certainly

24   do private mediation.      I'm also respectful of the fact that

25   the Court's magistrate judges are quite busy.        They're also
        Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 10 of 17    10


1    very effective.   So if the Court were to suggest that we go to

2    a magistrate judge, we'd also be open to that; but in lieu of

3    that, I think private mediation down the road would also be

4    workable.

5             THE COURT:   All right.    I'm going to come back to that

6    in a second.

7         The fact discovery cutoff will be January 29 of 2021.

8    That's also the date that your expert reports are due if you

9    have the burden of proof on that issue.      And then, when you get

10   the order, you'll see that the opposition expert reports are

11   due 14 days after that.

12        And so you'll see how it's laid out.       I've used it for

13   21 years.    This schedule works great.

14        All right.   Then we come to last day to file summary

15   judgment.    Now, this is on issues other than the showdown

16   procedure.

17        Last day to file for summary judgment will be March 4,

18   2021; final pretrial conference will be June 3rd, 2021; and a

19   jury trial that will begin on June 21 -- no -- June 14, 2021.

20        And then we go to the point about the -- I'm going to

21   refer you to a magistrate judge.     Do you two have -- give me

22   some ideas on a magistrate judge who you think would like to do

23   this case.

24            MS. MEHTA:   I can't speak for the magistrate judges.

25   I don't know if they'd like it or not.
        Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 11 of 17    11


1         One judge that just comes immediately to top of mind is

2    Judge Beeler, Your Honor, but I think there's a number of

3    judges in the district that have significant patent experience

4    that could be useful in a case like this.

5             MR. MARSHALL:    Your Honor, this is Lee Marshall again.

6         We would not object to Magistrate Beeler.

7    Magistrate Corley is also someone who may be quite good for

8    this case.

9             THE COURT:    You both mentioned Beeler; so

10   Laurel Beeler is it.

11        Okay.   Now, I've found in these patent cases that the

12   lawyers say they will be reasonable but then they almost

13   immediately start with discovery disputes.       And I'm willing to

14   do the discovery disputes as long as it's just a few; but if it

15   turns out to be the typical patent lawyer thing, with about

16   every four or five weeks you have another dispute, I'm going to

17   just send it to a different magistrate judge for supervision.

18        So I need to take your temperature, and you tell me how

19   reasonable you're going to be in this case and how many

20   disputes you foresee coming up.

21        Plaintiff first.

22            MR. MARSHALL:    Apologies, Your Honor.     This is Lee

23   Marshall.    I was slow in getting my phone off of mute.

24        I will say that, you know, there are always some disputes.

25   Ms. Mehta and I have been opposite each other in at least one
        Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 12 of 17     12


1    other case that I can think of, and we have developed, I think,

2    a constructive, professional relationship.       We were able to get

3    on the same page in terms of a proposed schedule, which is not

4    always easy.

5         I anticipate there are going to be some disputes, but I

6    don't think that it will be, you know, on the magnitude or

7    level that perhaps you've experienced in other patent cases.

8             THE COURT:   Defense?

9             MS. MEHTA:   Your Honor, this is Sonal Mehta.

10        I suspect that no litigant would tell you that they expect

11   to have a lot of discovery disputes.      But I echo Mr. Marshall's

12   comment, which is, I think so far in this case, the parties

13   have been able to work together constructively, and he and I

14   have an existing relationship as adversaries that has suggested

15   that that will continue to be the case, and we will do

16   everything we can to have it continue to be the case.

17            THE COURT:   All right.    I'm going to keep the

18   discovery disputes for the time being.      Read my discovery

19   guidelines.    Those would apply, even if we sent it to a

20   magistrate judge.   But read my -- do you know -- have you seen

21   my discovery guidelines?

22            MR. MARSHALL:    Yes, Your Honor.

23            MS. MEHTA:   Yes, Your Honor.

24            MR. MARSHALL:    Lee Marshall.

25        We've reviewed them.
        Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 13 of 17       13


1             THE COURT:   I particularly want you to be aware of how

2    I feel about the abuse of Rule 30(b)(6).       So please make sure

3    you read that one.    That comes up a fair amount, and I want you

4    to be aware that I don't like the abuse of Rule 30(b)(6).

5         All right.   I am going to give you a chance to try to talk

6    me out of this overall schedule.     Plaintiff first.

7             MR. MARSHALL:    Your Honor, I'm not going to try to

8    talk you out of the overall schedule.

9         I think that there are a couple of things that perhaps

10   either some clarification or guidance would be helpful --

11            THE COURT:   Sure.

12            MR. MARSHALL:    -- to the parties.

13        One thing that we were a little unsure of -- and we

14   included something in the case management statement on this --

15   is, at least as I understand it, the showdown is on direct

16   infringement and invalidity issues; that you're not going to be

17   looking at remedies or damages at the time of the showdown

18   summary judgment.

19        Is that understanding correct?

20            THE COURT:   The dollar amount of damages does not have

21   to be adjudicated in this round.     But let's say you, as the

22   plaintiff, let's say you win on the showdown and that you

23   achieve victory and show that the product is infringing.         Well,

24   then your very next motion should be one to take it off the

25   shelf and an injunction against selling it.
        Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 14 of 17       14


1         That's the whole point of this.      And I would expect that

2    to be very quick; that we would either take the product off the

3    shelf if it's infringing or maybe there's a design-around.           I

4    don't know.    But then there could be a later trial on the

5    amount of damages.

6         But the initial -- the showdown is to get at:        Is there

7    infringement by the accused product, number one, direct

8    infringement?   And/or is this patent -- is that claim -- is

9    that claim valid or invalid?     That's what I want to get at.

10        So does that answer your question?

11              MR. MARSHALL:   Yes, Your Honor, it does.     That was

12   helpful.

13        And then the other thing --

14              THE COURT:   Just to be evenhanded on this, if you were

15   to lose and let's say you lost so badly that I thought this was

16   an exceptional case, and very quickly the other side would

17   bring a motion for attorneys' fees to sock your client with the

18   attorneys' fees they've expended on a worthless case -- I'm not

19   saying the case is worthless.     I'm just saying that's the whole

20   point of this procedure, because there are a lot of cases out

21   there where the plaintiff claims are worthless and they should

22   never have been brought.     There are also cases where the

23   plaintiff's claims are valid and infringement is going on and

24   the defendant should be socked.

25        So the whole point is to give you both your best shot at
        Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 15 of 17    15


1    those alternative outcomes.

2         So in one case, I did hit the plaintiff with exceptional

3    fees right off the bat; and in another case, the plaintiff's

4    claims lost but it was a reasonable argument.

5         I don't think I've had yet a case where the plaintiff has

6    gotten an injunction, but I am open to that.       I promise you

7    that if you can prove infringement, taking the product off the

8    shelf is going to be on the table quickly.

9         So that's the whole point of this procedure, is to put

10   both sides at risk; where instead of waiting until the end of

11   the entire case, you both get your best shot at drawing first

12   blood, so to speak, right off the bat.      Of course, it's not

13   really right off the bat.     It's several months into it.      But

14   rather than waiting a year and a half, you only have to wait a

15   half a year.

16        All right.   Any questions about that?

17            MR. MARSHALL:    No, Your Honor, not from plaintiff.

18   That was helpful.

19            THE COURT:   How about --

20            MS. MEHTA:   Your Honor?

21            THE COURT:   Yes.

22            MS. MEHTA:   Yes, Your Honor.     I'm also not going to

23   try to talk you out of the overall schedule but would ask for

24   clarification on one issue --

25            THE COURT:   Sure.
        Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 16 of 17       16


1             MS. MEHTA:   -- which is, understanding that Your Honor

2    does not do a separate claim construction hearing and that we

3    will brief claim construction issues that are relevant to

4    summary judgment disputes that are briefed before Your Honor,

5    we wanted to ask -- and I believe the parties are aligned on

6    our thinking on this, but we wanted to get your guidance on

7    whether the Court is expecting the parties to comply with the

8    claim construction briefing deadline in the patent local rules.

9             THE COURT:   Yes.

10            MS. MEHTA:   I think both sides -- okay.       So you would

11   like us to fully brief claim construction?

12            THE COURT:   Yes.   Those local rule things keep going

13   on independently of the -- but you've still got to brief for

14   me -- in the summary judgment, you've got to brief what your

15   claim construction issues are.

16            MS. MEHTA:   Okay, Your Honor.     Understood.

17        And one other clarification, which is, with respect to the

18   patent local rules briefing deadlines, do you want us to brief

19   claim construction with respect to all of the patents on the

20   current schedule or the showdown patents on the current

21   schedule?

22            THE COURT:   Everything.    I am not relieving anybody

23   from anything that the local rules require you to do.         That has

24   to keep going on for the benefit of the overall case.

25        But the showdown thing is a way to expedite and get to a
        Case 3:19-cv-05639-WHA Document 79 Filed 04/30/20 Page 17 of 17    17


1    quicker result on what each of you think is your best claim.

2              MS. MEHTA:   Understood, Your Honor.     Thank you.

3              THE COURT:   Thank you.   All right.

4         All right.   So I don't hear any other heartburn.        I'm

5    going to get an order out that captures what we did here today,

6    unless somebody has any other case management issue you want me

7    to bring up.

8              MR. MARSHALL:   No, Your Honor.      Thank you very much.

9              MS. MEHTA:   No, Your Honor.    Thank you.

10             THE COURT:   Good luck to both sides.     I'll get an

11   order out pronto.   Bye-bye.

12             MS. MEHTA:   Thank you, Your Honor.     Bye-bye.

13             MR. MARSHALL:   Thank you.    Bye.

14                  (Proceedings adjourned at 9:06 a.m.)

15                                ---o0o---

16

17                          CERTIFICATE OF REPORTER

18             I certify that the foregoing is a correct transcript

19   from the record of proceedings in the above-entitled matter.

20

21   DATE:    Thursday, April 30, 2020

22

23           __________________________________________________

24           Ana M. Dub, CSR No. 7445, RDR, CRR, CCRR, CRG, CCG
                   Official Reporter, U.S. District Court
25
